t c memo united_states tax_court sonny g lewis petitioner v commissioner of internal revenue respondent docket no 29685-07l filed date sonny g lewis pro_se alisha m harper for respondent memorandum findings_of_fact and opinion ruwe judge pursuant to sec_6320 and sec_6330 petitioner seeks review of respondent’s determination to sustain unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure the notice_of_federal_tax_lien filing for tax_year sec_2001 and we must decide whether respondent’s appeals_office correctly upheld the filing of a notice_of_federal_tax_lien with respect to petitioner’ sec_2001 and federal_income_tax liabilities findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in kentucky at the time the petition was filed in or about while residing in illinois petitioner attended a meeting where the attendees were told that they did not have to pay federal_income_tax after this petitioner stopped filing federal_income_tax returns as was petitioner’s practice he did not file income_tax returns for and on the basis of income information reported to respondent on various forms w-2 wage and tax statement and a form 1099-int interest_income from third-party payors respondent prepared and filed substitutes for returns for petitioner for both years pursuant to sec_6020 using a filing_status of single respondent calculated petitioner’s income as dollar_figure for and dollar_figure for respondent sent to petitioner notices of deficiency dated date for and the notices of deficiency were sent to an address in romeoville illinois which according to respondent’s records was petitioner’s last_known_address in the notices of deficiency respondent determined deficiencies in income_tax and additions to tax as follows additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure 1dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure the final amount of the addition_to_tax per sec_6651 could not be determined at the time the notice_of_deficiency was issued but an addition_to_tax of percent would be imposed for each month or fraction thereof of nonpayment up to percent based upon the liability shown or the final determined liability if less petitioner did not petition this court in response to the notices of deficiency and on date respondent assessed the income_tax deficiencies for and on date respondent sent to petitioner at his current address in kentucky a letter do notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for petitioner’ sec_2001 and federal_income_tax liabilities petitioner timely requested a collection_due_process cdp hearing to challenge the underlying tax_liabilities on date respondent’s settlement officer julius hollowell settlement officer hollowell conducted a telephone conference with petitioner during the telephone conference petitioner told settlement officer hollowell that the internal_revenue_service irs broke the law by filing substitutes for returns on his behalf settlement officer hollowell asked petitioner whether he was recording the conference and petitioner replied yes-always settlement officer hollowell then advised petitioner that he would have to disconnect the call and a determination would be made on the account after which the call was ended on date respondent sent to petitioner at his current address in kentucky a notice_of_determination concerning collection action s under sec_6320 and or on date petitioner filed a petition with the court asserting that respondent filed a lien on the basis of faulty procedures the notices of deficiency were not mailed to him if the notices of deficiency were mailed they were not sent to his last_known_address and he had been denied a cdp hearing on date respondent filed a motion for remand in the light of respondent’s concession that the notices of deficiency were not sent to petitioner’s current address and to give petitioner an opportunity to challenge the underlying tax_liabilities by order dated date the court granted respondent’s motion for remand by letter dated date respondent’s appeals collection specialist advised petitioner that if he disagreed with the substitutes for returns respondent prepared then he should send to respondent copies of hi sec_2001 and returns in the letter the appeals collection specialist also requested that petitioner file federal_income_tax returns for and on date respondent’s settlement officer suzanne l magee settlement officer magee was assigned to petitioner’s case the following day settlement officer magee spoke with petitioner and scheduled a supplemental cdp hearing in the form of a face-to-face conference on date on date settlement officer magee sent a letter to petitioner wherein she confirmed the face-to-face conference requested original form sec_1040 u s individual_income_tax_return for and and advised petitioner that in order to discuss collection alternatives petitioner had to file federal_income_tax returns for and and provide a completed form 433-a collection information statement for wage earners and self-employed individuals during the date supplemental cdp hearing petitioner was given the opportunity to challenge the underlying tax_liabilities for and petitioner stated to settlement officer magee that he had received the notices of deficiency nevertheless additional copies of the notices of deficiency and other account transcripts were provided to petitioner instead of challenging the underlying tax_liabilities on any substantive ground petitioner continued to question whether the substitutes for returns were legal settlement officer magee explained to petitioner that he needed to decide whether to accept the liabilities as determined or provide original returns settlement officer magee further advised petitioner that she would hold the case for a week to give him time to decide whether to file original returns petitioner stated that he would not be filing any returns and he did not do so petitioner did not submit a completed form 433-a nor offer any collection alternatives settlement officer magee verified that the requirements of any applicable law or administrative procedure had been met including that the notices of deficiency had been sent to petitioner’s last_known_address on date consequently on date respondent issued a supplemental notice_of_determination concerning collection action s under sec_6320 and or sustaining the filing of the notice_of_federal_tax_lien for and collection review procedure opinion where a taxpayer fails to pay any federal_income_tax liability after notice_and_demand sec_6321 imposes a lien in favor of the united_states on all the property of the delinquent taxpayer and sec_6323 authorizes the irs to file notice of the lien sec_6320 provides that the commissioner shall notify in writing any person liable to pay tax the taxpayer of the filing of a tax_lien upon the taxpayer’s property the notice must inform the taxpayer of the right to request a hearing in the commissioner’s appeals_office sec_6320 b sec_6330 d and e governs the conduct of a hearing requested under sec_6320 sec_6320 at the hearing the taxpayer may raise any relevant issues relating to the unpaid tax including appropriate spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 the taxpayer may also challenge the existence or amount of the underlying tax_liability but only if he did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the liability sec_6330 in addition to considering issues raised by the taxpayer under sec_6330 the appeals officer must also verify that the requirements of any applicable law or administrative procedure have been met sec_6330 standard of review where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo 115_tc_35 where the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 114_tc_176 by order dated date the court remanded this case to respondent’s appeals_office for the purpose of conducting a supplemental hearing to consider petitioner’s challenge to the underlying liabilities for and consequently petitioner was afforded the opportunity to challenge the underlying tax_liabilities during the supplemental cdp hearing substitutes for returns sec_6020 authorizes the commissioner to prepare a return on behalf of a taxpayer who fails to file a return 91_tc_926 more specifically sec_6020 provides sec_6020 returns prepared for or executed by secretary b execution of return by secretary -- authority of secretary to execute return --if any person fails to make any return required by any internal revenue law or regulation made thereunder at the time prescribed therefor the secretary shall make such return from his own knowledge and from such information as he can obtain through testimony or otherwise sec_6020 provides any return so made and subscribed by the secretary shall be prima facie good and sufficient for all legal purposes the notices of deficiency the commissioner must send a notice_of_deficiency to the taxpayer before he may assess collect or reduce to judgment most income_tax liabilities clayton v commissioner tcmemo_2009_114 citing 724_f2d_808 9th cir under sec_6212 a notice_of_deficiency mailed to a taxpayer’s last_known_address is valid even if it is never received 20_f3d_222 6th cir 81_tc_42 sec_301_6212-2 proced admin regs defines a taxpayer’s last_known_address as the address that appears on the taxpayer’s most recently filed and properly processed federal tax_return unless the irs is given clear and concise notification of a different address moreover the burden falls on the taxpayer to give clear and concise notification to the commissioner of an address change broomfield v commissioner tcmemo_2005_148 in or about petitioner stopped filing federal_income_tax returns at the time respondent mailed the notices of deficiency petitioner’s address in respondent’s records was in clear and concise notification of an address change may be provided to the irs either orally or in writing see westphal v commissioner tcmemo_1992_599 see also revproc_2001_18 sec_4 2001_1_cb_708 romeoville illinois the notices of deficiency were prepared and sent in due course to the romeoville illinois address petitioner has neither testified nor proffered any documentary_evidence to establish that he had given respondent any notification of an address change furthermore petitioner has not denied having resided at the romeoville illinois address accordingly we hold that the address to which respondent sent the notices of deficiency ie the romeoville illinois address was petitioner’s last_known_address at the time the notices of deficiency were sent we are satisfied that the appeals officer properly verified that the requirements of any applicable law or administrative procedure were met that petitioner offered no viable collection alternatives and that the appeals officer did not abuse her discretion in sustaining the notice of lien filing underlying tax_liability petitioner testified that respondent did not have all the necessary information to assess the correct_tax liability namely his correct filing_status and other interest deductions but provided no evidence on these points with respect to a taxpayer’s filing_status this court has held i n situations where deficiency procedures are availed of and a taxpayer has not filed a return the taxpayer may file a return and contest respondent’s filing_status determination even though respondent has filed a substitute return under sec_6020 in which filing_status has been elected by respondent millsap v commissioner supra pincite the circumstances in this case reflect that petitioner did not file a return for either or petitioner was afforded an opportunity to challenge the underlying tax_liability during the supplemental cdp hearing petitioner was also given an opportunity to provide original returns for and but he failed to do so furthermore settlement officer magee held the case for an additional week to allow petitioner an added opportunity to file returns for and petitioner however did not file any returns with respect to petitioner’s claimed other interest deductions deductions are a matter of legislative grace and the taxpayer bears the burden of proving his entitlement to a deduction rule a 503_us_79 petitioner has not produced any testimonial or documentary_evidence to establish his eligibility for other interest deductions accordingly we uphold respondent’s determination to sustain the notice of lien filing in reaching our holding we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
